COURT OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
NO.
2-08-350-CR                           
 
AMBER LEIGH FREEMAN                                                                  APPELLANT
 
                                                      V.
THE STATE OF TEXAS                                                                 STATE
                                                   ----------
                 FROM THE 271ST
DISTRICT COURT OF WISE COUNTY
                                                   ----------
                   MEMORANDUM OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered AMotion To Withdraw Notice Of Appeal.@  The motion complies with rule
42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f).
PER CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON,
and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED: November 20, 2008




[1]See Tex. R. App. P. 47.4.